      Case 2:19-cv-00910-RAJ-MLP Document 154 Filed 08/06/20 Page 1 of 2
                                                                           FILED
                         UNITED STATES COURT OF APPEALS                     AUG 6 2020

                                                                        MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                     U.S. COURT OF APPEALS




 B. F.; A. A., minors, by and through their     No.    20-35359
 guardian Joey Fields; C. O., a minor, by
 and through her guardianAlison ONeil,          D.C. No.
 individually and on behalf of allothers        2:19-cv-00910-RAJ-MLP
 similarly situated,                            Western District of Washington,
                                                Seattle
                 Plaintiffs-Appellees,

 v.                                             ORDER

 AMAZON.COM INC, a Delaware
 corporation; A2Z DEVELOPMENT
 CENTER, INC., a Delaware corporation,

                 Defendants-Appellants.


Before: Peter L. Shaw, Appellate Commissioner.

        Appellants’ unopposed motion (Docket Entry No. 17) to file under seal

Volume 4 of the excerpts of record is granted. The Clerk shall publicly file the

motion (Docket Entry No. 17-1), the opening brief (Docket Entry No. 14), and

Volumes 1 through 3 of the excerpts of record (Docket Entry No. 15), and shall file

under seal Volume 4 of the excerpts of record (Docket Entry No. 17-2).




gml/Appellate Commissioner
      Case 2:19-cv-00910-RAJ-MLP Document 154 Filed 08/06/20 Page 2 of 2



        Appellants’ motion to take judicial notice (Docket Entry No. 13) will be

addressed by separate order.

        The existing briefing schedule shall continue in effect.




gml/Appellate Commissioner                  2
